      Case 4:18-cr-00296-DPM Document 58 Filed 01/13/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:18-cr-296-DPM

STORMY LYNN REINSIMAR                                     DEFENDANT

                                ORDER
     1. Reinsimar moves again for immediate release under 18 U.S.C.
§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic and the

risk it presents to his health. Doc. 57. Exhaustion is murky. Reinsimar
says he submitted a compassionate release request and didn't get a
timely response. His papers, though, show that a regional appeal was
rejected for various procedural reasons. Doc. 57 at 4.
     2. It's unnecessary to get clarity on the exhaustion issues, though,
because even if Reinsimar has exhausted his administrative remedies,
his motion fails on the merits. Reinsimar has a history of chronic
bronchitis, among other ailments. He's already struggled with the
virus while in the Bureau of Prisons. His concerns about catching it
again are genuine.    But Reinsimar has served just one-third of his
eighteen-month consecutive sentence; and that sentence was a nine-
month variance from his advisory Guidelines range. Reducing his
sentence by another eleven months would not promote respect for the
       Case 4:18-cr-00296-DPM Document 58 Filed 01/13/21 Page 2 of 2



law, provide just punishment, reflect the seriousness of his offense, or
adequately deter Reinsimar and others from possessing weapons in
prison. All material things considered, the statute's remedy- reducing
his sentence to time served-is not appropriate in this case. 18 U.S.C.
§§ 3582(c)(l)(A)(i) & 3553(a). His motion, Doc. 57, is therefore denied.
     So Ordered.

                                         D.P. Marshall Jr. fl
                                         United States District Judge




                                   -2-
